OPINION — AG — ** SCHOOLS — TRANSFER — STUDENTS ** QUESTION: DOES THE COUNTY SUPERINTENDENT OF SCHOOLS WHERE THE CHILD RESIDES HAVE AUTHORITY TO TRANSFER SUCH CHILD FROM A SCHOOL DISTRICT, THE MAJORITY OF THE AREA OF WHICH LIES IN ANOTHER COUNTY; OR DOES THE COUNTY SUPERINTENDENT OF SCHOOLS OF THE COUNTY CONTAINING THE GREATEST AMOUNT OF TERRITORY HAVE THE AUTHORITY TO MAKE SUCH TRANSFER EVEN THOUGH THE CHILD FOR WHOM THE TRANSFER IS REQUESTED RESIDES IN ANOTHER COUNTY ? — THE COUNTY SUPERINTENDENT OF SCHOOLS OF THE PARTICULAR COUNTY IN WHICH A CHILD RESIDES IS THE PROPER COUNTY SUPERINTENDENT OF SCHOOLS TO ACT UPON AN APPLICATION FOR TRANSFER OF SUCH CHILD TO OR FROM A SCHOOL DISTRICT LYING IN MORE THAN ONE COUNTY. (TRANSFERS TERRITORY) CITE: 70 O.S. 8-1 [70-8-1], 70 O.S. 8-6 [70-8-6], 70 O.S. 4-3 [70-4-3] (J. H. JOHNSON)